       Case 3:19-cv-00619-LRH-WGC Document 28 Filed 01/25/21 Page 1 of 3




 1   Marc P. Cook, Esq.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 S. 9th St.
 3   Las Vegas, NV 89101
     (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5    [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff
     and the alleged Class
 7

 8                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 9

10    NEIGHBORHOOD NEUROPATHY
      CENTER OF RENO LLC,                      Case No. 3:19-cv-00619-LRH-WGC
11    individually and on behalf of all others
      similarly situated,
12                                              RENEWED JOINT PROPOSED
                          Plaintiff,            DISCOVERY PLAN AND
13                                              REQUEST FOR NEW
      v.
14                                              SCHEDULING ORDER
      MEDRISK LLC
15
                               Defendant.
16

17
           Plaintiff Neighborhood Neuropathy Center of Reno LLC (“Plaintiff”) and
18
     Defendant MedRisk LLC (“Defendant” or “MedRisk”) jointly submit this Renewed
19
     Joint Proposed Discovery Plan and Request for New Scheduling Order. The Court
20
     recently denied, on January 6, 2021, Defendant’s Motion for Summary Judgment,
21
     which was filed approximately one month after the initial Discovery Hearing was
22
     held in this case. (See Dkts. 19, 20, 26.) The Parties have subsequently met-and-
23
     conferred and jointly submit the following proposed case schedule now that the
24
     Motion for Summary Judgment has been denied:
25
           Discovery Cut-off: August 23, 2021
26
           Initial Expert Disclosure/Reports: June 23, 2021
27

28                                           -1-
         Case 3:19-cv-00619-LRH-WGC Document 28 Filed 01/25/21 Page 2 of 3




 1             Rebuttal Expert Disclosure/Reports: July 23, 2021
 2             Motion for Class Certification: September 23, 2021
 3             Subsequent Case Management Conference: TBD, to be set after a ruling on
 4   class certification. The Parties propose that a subsequent case management
 5   conference be set after a decision is made on class certification to establish
 6   deadlines for the remainder of the case, including dispositive motions, pre-trial, and
 7   trial.1
 8

 9                                                Respectfully submitted,
10

11
     Dated: January 22, 2021                      Neighborhood Neuropathy Center of Reno
                                                  LLC, individually and on behalf of all others
12                                                similarly situated,
13
                                           By:     /s/ Taylor T. Smith
14                                                One of Plaintiff’s Attorneys
15
                                                  Marc P. Cook, Esq.
16                                                Nevada Bar No. 004574
                                                  COOK & KELESIS, LTD.
17                                                517 S. 9th St.
                                                  Las Vegas, NV 89101
18                                                (702) 737-7702
                                                  Fax: (702) 737-7712
19                                                Email: law@bckltd.com
20                                                Patrick H. Peluso*
                                                  ppeluso@woodrowpeluso.com
21                                                Taylor T. Smith*
                                                  tsmith@woodrowpeluso.com
22                                                Woodrow & Peluso, LLC
                                                  3900 East Mexico Ave., Suite 300
23                                                Denver, Colorado 80210
                                                  Telephone: (720) 213-0676
24
     1
25     Defendant reserves all rights to move to limit the scope of discovery, and/or to bifurcate class
     and merits discovery. Defendant will meet and confer with Plaintiff prior to requesting any such
26   relief from the Court.

27

28                                                   -2-
       Case 3:19-cv-00619-LRH-WGC Document 28 Filed 01/25/21 Page 3 of 3




                                       Facsimile: (303) 927-0809
 1
                                       Attorneys for Plaintiff and the Class
 2
                                       * Pro Hac Vice
 3

 4

 5

 6   Dated: January 22, 2021           MedRisk, LLC
 7

 8                               By:    /s/ Joel E. Tasca
                                       One of Defendant’s Attorneys
 9
                                       Joel E. Tasca
10                                     Ballard Spahr LLP
                                       One Summerlin
11                                     1980 Festival Plaza Drive, Ste. 900
                                       Las Vegas, NV 89135
12                                     (702) 868-7511
                                       Fax: (702) 471-7070
13                                     Email: tasca@ballardspahr.com
14

15

16

17

18
                               IT IS SO ORDERED
19

20
                               ___________________________________________
21                             UNITED STATES MAGISTRATE JUDGE
22
                               DATED: January 25, 2021
23

24

25

26

27

28                                       -3-
